Title: To George Washington from Major General William Heath, 15 November 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Pecks-kill [N.Y.] Novr 15th 1779
        
        The Day before yesterday a Flag from the Enemy, brought to Colo. Armand Four Guineas for Major Bearmore Four Spanish milled Dollars, for Mr Oglivie, and Several articles of Clothing for both, The Clothing is not Specified except what is mentioned in Mr Oglivies Letter, The whole is forwarded by the Bearer Serjt Thomas Boyden, who escortes The five Prisoners mentioned in my Letter of yesterday. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      